WR-83,783-01,02




                       DOCKET NO. __________
                                                                  RECEIVED
                                                           COURT OF CRIMINAL APPEALS
                             IN THE                               8/26/2015
                                                             ABEL ACOSTA, CLERK
                   COURT OF CRIMINAL APPEALS
                       AT AUSTIN, TEXAS


                             IN RE:
                       THOMAS ALLEN SIMON,
                             Relator



                  MOTION FOR LEAVE TO FILE
            PETITION FOR WRIT OF MANDAMUS AND
                    WRIT OF PROHIBITION


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

     Thomas Allen Simon, Relator, moves this Court to grant him leave to

file his Petition for Writ of Mandamus and Writ of Prohibition, and shows:



1.         Concomitantly with filing of this Motion, Relator is tendering to

the Clerk of the Court his Petition for Writ of Mandamus and Writ of

Prohibition. That Petition is incorporated into this Motion, by reference,

for all intents and purposes, as though set forth herein verbatim.



2.         Relator represents that his Petition for Writ of Mandamus
                                      1
presents an issue of great importance which may be paraphrased as follows:

may a judge ignore a defendant’s Due Process rights and this Court’s

pronouncements of law by removing appointed counsel on a whim, without

notice that complies with due process and without a proper hearing.



3.          Relator suggests that this issue is of great importance, not only

to him, but to the criminal jurisprudence of Texas. The issue of appointed

counsel being removed by the trial court, in light of this Court’s Opinion in

Stearns v. Clinton, is unfortunately becoming more and more prevalent in

Texas. 780 S.W.2d 216 (Tex.Crim.App. 1989); See, e.g., In re Brandon Jay

Carter, Cause No. WR-83,286-01, In The Texas Court of Criminal Appeals.



4.          Relator therefore prays that this Honorable Court grant him

leave to file his Petition for Writ of Mandamus and Writ of Prohibition.

Relator prays for general relief.




                                      2
Respectfully submitted,

/s/ Tracy D. Cluck

_____________________________
Tracy D. Cluck
Texas Bar No. 00787254
12600 Hill Country Blvd., Suite R-275
Austin, Texas 78738
Tel: (512) 329-2615
Fax: (512) 329-2604
tracy@tracyclucklawyer.com

L.T. “Butch” Bradt #02841600
14015 Southwest Freeway, Suite 4
Sugar Land, Texas 77478
(281) 201-0700
Fax: (281) 201-1202
ltbradt@flash.net

Attorneys for Relator, Thomas Allen Simon

                      CERTIFICATE OF SERVICE

       I, the undersigned attorney, in accordance with the Rule 9.5, T.R.A.P.,
certify that a true and correct copy of the foregoing Petition was delivered
to the following on August 25, 2015 by e-mail:

Honorable Evan C. Stubbs
424th Judicial District Court
Burnet County Annex North
1701 E. Polk Street, Ste. 74
Burnet, Texas 78611
424distjudge@gmail.com

Wiley B. “Sonny” McAfee, Jr., District Attorney
Gary Bunyard, Ass’t District Attorney

                                      3
Burnet County Annex North
1701 E. Polk Street, St. 24
Burnet, Texas 78611
Wiley1450@yahoo.com
g.bunyard@co.llano.tx.us

Gary Prust
1607 Nueces St.
Austin, Texas 78701
Tel: (512) 469-0092
Fax: (512) 469-9102
gary@prustlaw.com



                              /s/ Tracy D. Cluck
                              ____________________
                              Tracy D. Cluck




                               4